Citation Nr: 0930712	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service-connection for sinusitis.  

2.  Entitlement to service-connection for bronchitis.  

3. Entitlement to service-connection for pharyngitis.  

4.  Entitlement to service-connection for sinus tachycardia.  

5.  Entitlement to service-connection for chronic 
indigestion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to September 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Veteran stated that he wanted to withdraw his 
appeal.  


CONCLUSION OF LAW

As to the claims of entitlement to service-connection for 
sinusitis, bronchitis, pharyngitis, sinus tachycardia and 
chronic indigestion the criteria for withdrawal of a 
substantive appeal are met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).

In a writing signed by the Veteran and received by VA in July 
2009, he stated: "I would like to cancel my Appeals and my 
appearance before the Board of Veterans Appeals 
immediately."  Thus, there remain no allegations of errors 
of fact or law in these matters for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and the appeal must be dismissed.  


ORDER

The appeal in the matters of service connection for 
sinusitis, bronchitis, pharyngitis, sinus tachycardia, and 
chronic indigestion is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


